Exhibit 10.60

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made and entered into
effective as of December 12, 2011 (the “Effective Date”), by and between
Exterran Holdings, Inc., a Delaware corporation (the “Company”), and William M.
Austin (“Executive”).

WHEREAS, Executive is employed as the Executive Vice President and Chief
Financial Officer of the Company; and

WHEREAS, the Company and Executive desire to enter into an agreement regarding
their respective rights and obligations in connection with a Change of Control
during the Term of this Agreement;

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

1. Term. This Agreement shall begin on the Effective Date and shall continue
until the second (2nd) anniversary of the Effective Date (the “Initial Term”);
provided, however, that thereafter, the term of this Agreement shall
automatically be extended for successive one (1) year periods (each, a “Renewal
Term”) (such Initial Term, plus any Renewal Terms, plus, in the event of
Executive’s Qualifying Termination of Employment (as defined below) for Good
Reason, any additional time period necessitated by the Company’s right to cure
as set forth in the definition of Good Reason, the “Term”), unless at least
ninety (90) days prior to the expiration of the Initial Term or any Renewal Term
the Board shall give written notice to Executive that the Term of this Agreement
shall cease to be so extended. However, if a Change of Control shall occur
during the Term, the Term shall automatically continue in effect for a period of
eighteen (18) months plus, in the event of Executive’s Qualifying Termination of
Employment for Good Reason, any additional time period necessitated by the
Company’s right to cure as set forth in the definition of Good Reason,
commencing on the date of such Change of Control. This Agreement shall
automatically terminate upon Executive’s termination of employment, except as
provided in the definition of Protected Period. Termination of this Agreement
shall not alter or impair any rights of Executive arising under this Agreement
on or prior to such termination.

2. Qualifying Termination of Employment. If Executive incurs a Qualifying
Termination of Employment during the Term, Executive shall be entitled to the
benefits provided in Section 3 hereof. If Executive’s employment terminates for
any reason other than for a Qualifying Termination of Employment, then Executive
shall not be entitled to any benefits under this Agreement.

3. Benefits Upon a Qualifying Termination of Employment.

(a) Lump Sum. Following a Qualifying Termination of Employment, the Company
shall pay to Executive, not later than the sixtieth (60th) day following the
Date of Termination, an amount, in a lump sum payment, equal to the sum of:

(i) The sum of (A) Executive’s earned but unpaid Base Salary through the Date of
Termination, (B) Executive’s Target Short-Term Incentive for the

 

 

EXTERRAN HOLDINGS, INC.   PAGE 1 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

Termination Year (prorated to the Date of Termination), (C) any earned but
unpaid Short-Term Incentive for the prior year (and, if the prior year’s
Short-Term Incentive has not yet been calculated as of the Date of Termination,
such amount shall be payable when calculated, but in no event later than
March 15th of the year following the Termination Year), (D) any portion of
Executive’s vacation pay accrued, but not used, for the Termination Year, and
(E) any unreimbursed business expenses as of the Date of Termination; plus

(ii) An amount equal to two (2) times Executive’s Base Salary plus two (2) times
Executive’s Target Short-Term Incentive; plus

(iii) An amount equal to the total of the employer matching contributions that
would have been credited to Executive’s account under the 401(k) Plan and any
other deferred compensation plan of the Company (or any of its affiliated
companies) had Executive made the required amount of elective deferrals or
contributions to receive such maximum employer matching contributions under the
401(k) Plan and any other deferred compensation plan (and regardless of whether
Executive actually made any such elective deferrals or contributions) during the
twelve (12)-month period immediately preceding the month of Executive’s Date of
Termination, multiplied by two (2); plus

(iv) Amounts previously deferred by Executive, if any, or earned but not paid,
if any, under any Company incentive and nonqualified deferred compensation plans
or programs as of the Date of Termination.

(b) Continuing Medical Coverage. If Executive incurs a Qualifying Termination of
Employment, for a period of two (2) years following Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate medical and/or welfare benefit plan, program, practice or policy,
subject to Executive’s valid election of COBRA continuation coverage, the
Company shall provide benefits to Executive and/or Executive’s eligible
dependents equal to those that would have been provided to them in accordance
with the plans, programs, practices and policies if Executive’s employment had
not been terminated; provided, however, that with respect to any of such plans,
programs, practices or policies requiring an employee contribution, Executive
shall continue to pay the monthly employee contribution for same; provided,
further, that if Executive becomes employed by another employer and is eligible
to receive medical or other welfare benefits under another employer-provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility. Notwithstanding the previous sentence, with regard to such COBRA
continuation coverage, if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall in lieu thereof provide to Executive a taxable monthly
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue Executive’s and Executive’s covered dependents’
group insurance coverage as in effect on the Date of Termination (which amount
shall be based on the premiums for the first month of COBRA coverage).

 

 

EXTERRAN HOLDINGS, INC.   PAGE 2 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

(c) Awards. Upon a Qualifying Termination of Employment, all stock options,
restricted stock, restricted stock units, or other awards based in common stock
of the Company, and all common units, unit appreciation rights, unit options and
other awards based in common units representing limited partner interests of the
Partnership, and all cash-based incentive awards held by Executive and not
previously vested shall be 100% vested as of Executive’s Date of Termination
(except with respect to awards denominated in or relating to common units of the
Partnership that, by their terms, continue to vest following a termination of
employment without cause or for good reason); provided, however, that with
respect to an award that is subject to Code Section 409A, such acceleration of
vesting under this Section 3(c) shall not cause an impermissible acceleration of
payment or change in form of payment of such award under Code Section 409A.
Notwithstanding the terms of any Company (or affiliate) plan or agreement
between the Company (or affiliate) and Executive to the contrary, the
accelerated vesting of all equity awards required pursuant to the terms of this
Section 3(c) shall govern.

(d) Interest. If any payment due under the terms of this Agreement is not timely
made by the Company, its successors or assigns, interest shall accrue on such
payment at the highest maximum legal rate permissible under applicable law from
the date such payment first became due through the date it is paid (with such
interest paid in a single lump sum on the date on which the Company or its
successor or assign, as applicable, makes the late payment).

(e) Release. Notwithstanding anything in this Agreement to the contrary, no
payment shall be made or benefits provided pursuant to this Agreement unless
Executive signs and returns to the Company within fifty (50) days following the
date of a Qualifying Termination of Employment, and does not revoke within seven
(7) days thereafter, a complete release and waiver in a form provided by the
Company, in exchange for the severance payments described in Section 3(a) above,
among other items, of all claims for liability and damages in any way related to
Executive’s employment with the Company and its affiliates against the Company,
its affiliates, their directors, officers, employees and agents, and their
employee benefit plans and the fiduciaries and agents of such plans.

(f) Severance Offset. Any cash severance payments payable under Section 3(a)
shall be offset or reduced by the amount of any cash severance amounts payable
to Executive under any other individual agreement the Company or an affiliate
may have entered into with Executive or any severance plan or program maintained
by the Company or any affiliate for employees in general, but only to the extent
such severance amounts are payable in the same form and in the same calendar
year in which such cash severance payments under this Agreement are to be made.

(g) Code Section 409A Matters.

(i) This Agreement is intended to comply with, and shall be interpreted
consistent with the applicable requirements of, Code Section 409A and
accompanying Department of Treasury regulations and other interpretive

 

 

EXTERRAN HOLDINGS, INC.   PAGE 3 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

guidance promulgated thereunder (collectively, “Code Section 409A”) and any
ambiguous provisions will be construed in a manner that is compliant with or
exempt from the application of Code Section 409A. Executive shall have no right
to specify the calendar year during which any payment hereunder shall be made.

(ii) All reimbursements and in-kind benefits provided pursuant to this Agreement
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv)
such that any reimbursements or in-kind benefits will be deemed payable at a
specified time or on a fixed schedule relative to a permissible payment event.
Specifically, (A) the amounts reimbursed and in-kind benefits under this
Agreement, other than with respect to medical benefits provided under
Section 3(b), during Executive’s taxable year may not affect the amounts
reimbursed or in-kind benefits provided in any other taxable year, (B) the
reimbursement of an eligible expense shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred, and (C) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.

(iii) If Executive is a “specified employee” within the meaning of Code
Section 409A as of the Date of Termination, distributions or benefits that are
subject to Code Section 409A shall be made under this Agreement on the later of
(A) the date that such distribution or benefit is otherwise to be provided under
this Agreement and (B) the earlier of (x) the first (1st) business day that
occurs following the expiration of the six (6) month period beginning on
Executive’s Date of Termination or (y) the date of Executive’s death. The
severance payments under Section 3(a) are deferred compensation subject to the
foregoing provision. In addition, in the event of a payment delayed under this
Section 3(g)(iii), the Company agrees to pay to Executive, as of the date it
makes the delayed payment, simple interest on such delayed amount at the
applicable federal rate provided for in Code Section 7872(f)(2)(A), based on the
number of days the payment was delayed. If Executive disagrees with the
Company’s determination that Code Section 409A requires such six (6)-month delay
with respect to a payment or benefit, such payment or benefit can be made prior
to such delayed payment date if Executive agrees in writing (in the form
approved by the Company) that should the IRS subsequently assert that some or
all of the payments or benefits made pursuant to this Agreement do not comply
with the requirements of Code Section 409A, then (i) Executive agrees that he is
solely responsible for all taxes, excise taxes, penalties and interest resulting
from such determination, and that he will not seek contribution, reimbursement
or any other recovery from the Company or any of its affiliates, officers,
employees or directors for any taxes, excise taxes, interest or penalties paid
or due or any costs he incurs in challenging such position of the IRS, and
(ii) Executive will reimburse, and hold the Company, its affiliates, officers,
employees or directors harmless for, any costs, including attorneys fees and
costs of court, penalties or fees, that it may incur in connection with a later
determination that the payments made pursuant to this Agreement are covered by
Code Section 409A and were not properly reported as such.

 

 

EXTERRAN HOLDINGS, INC.   PAGE 4 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

4. Restrictions and Obligations of Executive.

(a) Consideration for Restrictions and Covenants. The Company and Executive
agree that the principal consideration for the Company’s agreement to make the
payments provided in this Agreement to Executive is Executive’s compliance with
the undertakings set forth in this Section 4. Notwithstanding any other
provision of this Agreement to the contrary, Executive agrees to comply with the
provisions of this Section 4 only if Executive actually receives any such
payments from the Company pursuant to this Agreement.

(b) Confidentiality. Executive acknowledges that the Company will provide
Executive with Confidential Information and has previously provided Executive
with Confidential Information. In return for consideration provided under this
Agreement, Executive agrees that Executive will not, while employed by the
Company or any affiliate and thereafter for a period of two (2) years, disclose
or make available to any other person or entity, or use for Executive’s own
personal gain, any Confidential Information, except for such disclosures as
required in the performance of Executive’s duties with the Company or as may
otherwise be required by law or legal process (in which case Executive shall
notify the Company of such legal or judicial proceeding as soon as practicable
following his receipt of notice of such a proceeding, and permit the Company to
seek to protect its interests and information).

(c) Non-Solicitation or Hire. During the term of Executive’s employment with the
Company or any affiliate thereof and for a two (2)-year period following the
termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly (i) employ or seek to employ any person who is at the
date of termination, or was at any time within the six (6)-month period
preceding the date of termination, an officer, general manager or director or
equivalent or more senior level employee of the Company or any of its
subsidiaries or otherwise solicit, encourage, cause or induce any such employee
of the Company or any of its subsidiaries to terminate such employee’s
employment with the Company or such subsidiary for the employment of another
company (including for this purpose the contracting with any person who was an
independent contractor (excluding consultant) of the Company during such period)
or (ii) take any action that would interfere with the relationship of the
Company or its subsidiaries with their suppliers or customers without, in either
case, the prior written consent of the Company’s Board of Directors, or engage
in any other action or business that would have a material adverse effect on the
Company.

(d) Non-Competition. During the term of Executive’s employment with the Company,
or any affiliate thereof and for a two (2)-year period following the termination
of Executive’s employment for any reason, Executive shall not, directly or
indirectly:

(i) engage in any managerial, administrative, advisory, consulting, operational
or sales activities in a Restricted Business anywhere in the Restricted Area,
including, without limitation, as a director or partner of such Restricted
Business, or

 

 

EXTERRAN HOLDINGS, INC.   PAGE 5 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

(ii) organize, establish, operate, own, manage, control or have a direct or
indirect investment or ownership interest in a Restricted Business or in any
corporation, partnership (limited or general), limited liability company,
enterprise or other business entity that engages in a Restricted Business
anywhere in the Restricted Area.

Nothing contained in this Section 4 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and Executive (A) is not a controlling Person
of, or a member of a group that controls, such entity and (B) owns, directly or
indirectly, no more than three percent (3%) of any class of equity securities of
such entity or (ii) such entity is not a public entity and Executive (A) is not
a controlling Person of, or a member of a group that controls, such entity and
(B) does not own, directly or indirectly, more than one percent (1%) of any
class of equity securities of such entity.

(e) Injunctive Relief. Executive acknowledges that monetary damages for any
breach of Sections 4(b), (c), and (d) above will not be an adequate remedy and
that irreparable injury will result to the Company, its business and property,
in the event of such a breach. For that reason, Executive agrees that in the
event of a breach of Sections 4(b), (c), and (d) above, in addition to
recovering legal damages, the Company is entitled to proceed in equity for
specific performance or to enjoin Executive from violating such provisions.

5. Miscellaneous Provisions.

(a) Definitions Incorporated by Reference. Reference is made to Annex I hereto
for definitions of certain capitalized terms used in this Agreement, and such
definitions are incorporated herein by such reference with the same effect as if
set forth herein.

(b) No Other Mitigation or Offset; Legal Fees. The provisions of this Agreement
are not intended to, nor shall they be construed to, require that Executive
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking or accepting other employment. Except as provided in Section 3(b), the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned or health benefits received by Executive as
the result of employment outside of the Company. Without limitation of the
foregoing, except as provided in Section 3(f), the Company’s obligations to
Executive under this Agreement shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against Executive.

(c) Cooperation. If Executive becomes entitled to severance benefits under
Section 3 of this Agreement, Executive agrees, for a one (1)-year period
following the Date of Termination, to provide reasonable cooperation to the
Company in response to reasonable requests made by the Company for information
or assistance, including but not limited to, participating upon reasonable
notice in conferences and meetings,

 

 

EXTERRAN HOLDINGS, INC.   PAGE 6 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

providing documents or information, aiding in the analysis of documents, or
complying with any other reasonable requests by the Company, including execution
of any agreements that are reasonably necessary, provided that such cooperation
relates to matters concerning Executive’s duties with the Company and the
requests do not, in the good faith opinion of Executive, materially interfere
with Executive’s other activities.

(d) Successors; Binding Agreement.

(i) Except in the case of a merger involving the Company with respect to which
under applicable law the surviving corporation of such merger will be obligated
under this Agreement in the same manner and to the same extent as the Company
would have been required if no such merger had taken place, the Company will
require any successor, by purchase or otherwise, to all or substantially all of
the business and/or assets of the Company, to execute an agreement whereby such
successor expressly assumes and agrees to perform this Agreement in the same
manner and to the same extent as the Company would have been required if no such
succession had taken place and expressly agrees that Executive may enforce this
Agreement against such successor. Failure of the Company to obtain any such
required agreement and to deliver such agreement to Executive prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to payment from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive’s
employment had terminated for Good Reason and such termination constituted a
Qualifying Termination of Employment, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets that executes and delivers the agreement provided for in this
Section 5(d)(i) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

(ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s beneficiary as filed with the Company pursuant
to this Agreement or, if there is no such designated beneficiary, to Executive’s
estate.

(e) Notice. All notices, consents, waivers, and other communications required
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt),
(ii) sent by facsimile (with confirmation of receipt), provided that a copy is
mailed by certified mail, return receipt requested, or (iii) when received by
the addressee, if sent by a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):

If to the Company:

Exterran Holdings, Inc.

16666 Northchase Drive

Houston, Texas 77060

Attn: Chairman of the Board of Directors

Facsimile No.: 713-836-7953

If to Executive:

 

 

 

 

 

 

 

 

EXTERRAN HOLDINGS, INC.   PAGE 7 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

(f) Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and by the Chairman of the Board or an authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

(g) Choice of Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas without regard to conflicts of laws
principles. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(i) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.

(j) Corporate Approval. This Agreement has been approved by the Board, and has
been duly executed and delivered by Executive and on behalf of the Company by
its duly authorized representative.

(k) Disputes. The parties agree to resolve any claim or controversy arising out
of or relating to this Agreement by binding arbitration under the Federal
Arbitration Act before one arbitrator in the City of Houston, State of Texas,
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction

 

 

EXTERRAN HOLDINGS, INC.   PAGE 8 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

thereof. The Company shall reimburse Executive, not later than December 31st of
the calendar year incurred (or, if later, the last day of the month following
the month incurred), for all legal fees and expenses incurred by Executive in
connection with any dispute arising under this Agreement on or after the
Effective Date, including, without limitation, the fees and expenses of the
arbitrator, unless the arbitrator finds Executive brought such claim in bad
faith, in which event each party shall pay its own costs and expenses and
Executive shall repay the Company any fees and expenses previously paid on
Executive’s behalf by the Company.

The parties stipulate that the provisions hereof shall be a complete defense to
any suit, action, or proceeding instituted in any federal, state, or local court
or before any administrative tribunal with respect to any controversy or dispute
arising during the period of this Agreement and which is arbitrable as herein
set forth. The arbitration provisions hereof shall, with respect to such
controversy or dispute, survive the termination of this Agreement. This
Section 5(k) shall be administered in accordance with the disputed payment
provisions of Treasury Regulation Section 1.409A-3(g).

(l) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes it is required to withhold pursuant to any
applicable law or regulation.

(m) No Employment Agreement. Nothing in this Agreement shall give Executive any
rights to (or impose any obligations for) continued employment by the Company or
any of its affiliates or any successors, nor shall it give the Company any
rights (or impose any obligations) with respect to continued performance of
duties by Executive for the Company or any of its affiliates or successors.

(n) Entire Agreement. This Agreement constitutes the entire agreement of
Executive and the Company with respect to the subject matter hereof, and hereby
expressly terminates, rescinds and replaces in full any prior and
contemporaneous promises, representations, understandings, arrangements and
agreements between the parties relating to the subject matter hereof, whether
written or oral. However, the Severance Benefit Agreement between the Company
and the Executive dated as of the date hereof (the “Severance Agreement”) shall
remain in full force and effect through the Date of Termination (and if there is
a Qualifying Termination of Employment under the Severance Agreement that does
not constitute a Qualifying Termination for purposes of this Agreement, then the
Severance Agreement shall apply in lieu of this Agreement (and this Agreement
shall be of no further force and effect)). Nothing in this Agreement shall
affect Executive’s rights under such compensation and benefit plans and programs
of the Company in which Executive may participate, except as may be explicitly
provided in this Agreement.

[Signature page follows.]

 

 

 

EXTERRAN HOLDINGS, INC.   PAGE 9 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

 

EXTERRAN HOLDINGS, INC. By:  

/s/ D. Bradley Childers

  Name: D. Bradley Childers   Title: President and Chief Executive Officer
EXECUTIVE

/s/ William M. Austin

William M. Austin

 

 

EXTERRAN HOLDINGS, INC.   PAGE 10 OF 10 CHANGE OF CONTROL AGREEMENT  



--------------------------------------------------------------------------------

ANNEX I

TO

CHANGE OF CONTROL AGREEMENT

Definitions:

 

1. 401(k) Plan. “401(k) Plan” shall mean the Company’s 401(k) Retirement and
Savings Plan or any successor plan and any other Code Section 401(a) qualified
plan that includes a cash or deferral arrangement under Code Section 401(k).

 

2. Base Salary. “Base Salary” shall mean an Executive’s annual rate of base
salary (without regard to bonus compensation) as in effect immediately prior to
the Change of Control or as the same may be increased from time to time
thereafter.

 

3. Board. “Board” shall mean the Board of Directors of the Company.

 

4. Cause. “Cause” shall mean a termination of Executive’s employment due to
(a) the commission by Executive of an act of fraud, embezzlement or willful
breach of a fiduciary duty to the Company or an affiliate (including the
unauthorized disclosure of confidential or proprietary material information of
the Company or an affiliate), (b) a conviction of Executive of (or a plea of
nolo contendere to) a felony or a crime involving fraud, dishonesty or moral
turpitude, (c) willful failure of Executive to follow the written directions of
the Board; (d) willful misconduct by Executive as an employee of the Company or
an affiliate; (e) the willful failure of Executive to render services to the
Company or an affiliate in accordance with Executive’s employment arrangement,
which failure amounts to a material neglect of Executive’s duties to the Company
or an affiliate; or (f) Executive’s substantial dependence, as determined in the
sole discretion of the Board, on any drug, immediate precursor or other
substance listed on Schedule IV of the Federal Comprehensive Drug Abuse
Prevention and Control Act of 1970, as amended.

 

5. Change of Control. A “Change of Control” of the Company shall mean:

 

  (a) The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%) or more
of either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), any acquisition by any Person
pursuant to a transaction which complies with clause (A) of subsection (c) of
this definition shall not constitute a Change of Control; or

 

  (b)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date

 

A-1



--------------------------------------------------------------------------------

  hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

  (c) The consummation of a reorganization, merger or consolidation involving
the Company or any of its subsidiaries, or the sale, lease or other disposition
of all or substantially all of the assets of the Company and its subsidiaries,
taken as a whole (other than to an entity wholly owned, directly or indirectly,
by the Company) (each, a “Corporate Transaction”), in each case, unless,
following such Corporate Transaction, (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Resulting Corporation in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, and (B) at least a majority of the members of the board of directors of
the Resulting Corporation were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction. The term “Resulting Corporation” means (1) the
Company or its successor, or (2) if as a result of a Corporate Transaction the
Company or its successor becomes a subsidiary of another entity, then such
entity or the parent of such entity, as applicable, or (3) in the event of a
Corporate Transaction involving the sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, then the transferee of such assets or the parent of such transferee, as
applicable, in such Corporate Transaction. Notwithstanding the foregoing,
neither the sale, lease or other disposition of assets by the Company or its
subsidiaries to the Partnership or its subsidiaries or their successors nor the
sale, lease or other disposition of any interest in the Partnership, its general
partner or its subsidiaries or their successors shall, in and of itself,
constitute a Change of Control for purposes of this Agreement.

 

6. Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

7.

Confidential Information. “Confidential Information” shall mean any and all
information, data and knowledge that has been created, discovered, developed or
otherwise become known to the Company or any of its affiliates or ventures or in
which property rights have been assigned or otherwise conveyed to the Company or
any of its

 

A-2



--------------------------------------------------------------------------------

  affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement.

 

8. Date of Termination. “Date of Termination” shall mean (a) if Executive
terminates his employment for Good Reason, that date on which Executive’s
employment is deemed terminated as provided in the definition of Good Reason,
(b) with respect to a termination of employment prior to a Change of Control
that is deemed to be during the Protected Period, the date of such termination,
or (c) if Executive’s employment is terminated for any other reason on or after
a Change of Control, the date of such termination, provided, in the case of each
of clauses (a), (b) and (c) above, that such termination is also a “separation
from service” within the meaning of Code Section 409A.

 

9. Disability. A “Disability” shall mean Executive becoming entitled to
long-term disability benefits under the Company’s long-term disability plan.

 

10. Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

 

11. Good Reason. “Good Reason” shall mean the occurrence of any of the following
without Executive’s express written consent:

 

  (a) a permanent change in Executive’s duties or responsibilities which are
materially inconsistent with either the type of duties and responsibilities of
Executive then in effect or with Executive’s title, but excluding any such
change that is in conjunction with and consistent with a promotion of Executive;

 

  (b) a reduction in Executive’s Base Salary;

 

  (c) a reduction in Executive’s annual Target Short-Term Incentive percentage
of Base Salary as in effect immediately prior to the Change of Control;

 

  (d) a material reduction in Executive’s employee benefits (without regard to
bonus compensation, if any) if such reduction results in Executive receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable employees of the Company generally;

 

  (e) Executive’s being required to be based at any other office or location of
employment more than fifty (50) miles from Executive’s primary office or
location of employment immediately prior to a Change of Control; or

 

  (f) the willful failure by the Company to pay any compensation to Executive
when due.

 

A-3



--------------------------------------------------------------------------------

However, Good Reason shall not exist with respect to a matter unless Executive
gives the Company a Notice of Termination within eighteen (18) months following
the date of occurrence of the Change of Control. If Executive fails to give such
Notice of Termination timely, Executive shall be deemed to have waived all
rights Executive may have under this Agreement with respect to such matter. The
Company shall have thirty (30) business days from the date of receipt of such
Notice of Termination to cure the matter. If the Company cures the matter, such
Notice of Termination shall be deemed rescinded. If the Company fails to cure
the matter timely, Executive shall be deemed to have terminated at the end of
such thirty (30)-day period.

 

12. IRS. “IRS” shall mean the Internal Revenue Service.

 

13. Notice of Termination. “Notice of Termination” shall mean a written notice
that sets forth in reasonable detail the facts and circumstances for termination
of Executive’s employment.

 

14. Partnership. “Partnership” shall mean Exterran Partners, L.P. (formerly
named Universal Compression Partners, L.P.).

 

15. Person. “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

16. Protected Period. The “Protected Period” shall mean the period of time
beginning with the Change of Control and ending on the eighteen (18)-month
anniversary of such Change of Control or Executive’s death, if earlier;
provided, however, (a) if Executive’s employment with the Company is terminated
during the Term and within six (6) months prior to the date on which a Change of
Control occurs (e.g., not during the Protected Period), and (b) it is reasonably
demonstrated by Executive that such termination was at the request of a third
party who has taken steps reasonably calculated to effect the Change of Control,
or otherwise arose in connection with or anticipation of the Change of Control,
then for all purposes of this Agreement the Change of Control shall be deemed to
have occurred on the date immediately prior to the date of Executive’s
termination and Executive shall be deemed terminated by the Company during the
Protected Period other than for Cause.

 

17. Qualifying Termination of Employment. A “Qualifying Termination of
Employment” shall mean a termination of Executive’s employment during the
Protected Period either (a) by the Company other than for Cause or (b) by
Executive for a Good Reason. A termination of employment due to the Executive’s
death or Disability during the Protected Period shall not constitute a
Qualifying Termination of Employment.

 

18. Restricted Area. “Restricted Area” shall mean any state in the United
States, or any country in which the Company or its subsidiaries engage in any
Restricted Business at any time during the term of Executive’s employment with
the Company.

 

A-4



--------------------------------------------------------------------------------

19. Restricted Business. “Restricted Business” shall mean the business of
designing, manufacturing, servicing, operating, marketing, assembling, renting
or leasing of air or gas compressors or devices using comparable technologies or
other business in which the Company or its subsidiaries may be engaged during
the term of Executive’s employment with the Company. To the extent that any
entity is primarily engaged in a business other than a Restricted Business, the
term “Restricted Business” shall mean the operations, division, segment or
subsidiary of such entity that is engaged in any Restricted Business.

 

20. Short-Term Incentive. “Short-Term Incentive” shall mean, with respect to any
fiscal year of the Company, the specific annual incentive award (if any)
approved for Executive by the Board or a designated committee of the Board with
respect to such year.

 

21. Target Short-Term Incentive. “Target Short-Term Incentive” shall mean the
target annual short-term incentive opportunity for Executive expressed as a
percentage of salary, as set forth in the annual management incentive plan
covering such Executive.

 

22. Termination Year. “Termination Year” shall mean the calendar year during
which Executive’s Date of Termination occurs.

 

A-5